     Case 3:20-cr-00170 Document 27 Filed 01/04/21 Page 1 of 2 PageID #: 150




                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               HUNTINGTON DIVISION


UNITED STATES OF AMERICA


v.                                                        Case No.: 3:20-cr-00170


STEVEN ANTHONY MCGEE



                      MEMORANDUM OPINION AND ORDER
                            SEALING RESPONSE

       Pending before the Court is Motion of the United States to Seal Response

requesting the attached response to Defendant’s Motion for Pretrial Release be sealed.

(ECF No. 26). The Court notes that the response contains confidential information. Due

to the confidential nature of the information contained in the response, and the

requirement that such information not be published, this Court ORDERS the Clerk to

file the response by the United States to Defendant’s motion for pretrial release as sealed.

(ECF No . 26-1).

       The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three-step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)

provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, the response shall be sealed and will
    Case 3:20-cr-00170 Document 27 Filed 01/04/21 Page 2 of 2 PageID #: 151




be designated as sealed on the Court’s docket. The Court deems this sufficient notice to

interested members of the public. The Court has considered less drastic alternatives to

sealing the document, but in view of the nature of the information set forth in the

document—which is information generally protected from public release—alternatives to

wholesale sealing are not feasible at this time. Accordingly, the Court finds that sealing

the response does not unduly prejudice the public’s right to access court documents.

      The Clerk is instructed to provide a copy of this Order to the defendant, counsel of

record, and the Probation Department.

                                         ENTERED: January 4, 2021
